UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 99-6407



ANTHONY RAY JACOBS,

                                              Plaintiff - Appellant,

          versus


HAMPTON ROADS REGIONAL JAIL, Mail Room,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Jerome B. Friedman, District Judge.
(CA-99-200-2)


Submitted:   June 17, 1999                 Decided:   June 23, 1999


Before MURNAGHAN and TRAXLER, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Anthony Ray Jacobs, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Anthony Ray Jacobs appeals the district court’s order denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 1998) complaint.   We

have reviewed the record and the district court’s opinion and find

no reversible error.   Accordingly, we affirm on the reasoning of

the district court. See Jacobs v. Hampton Roads Regional Jail, No.

CA-99-200-2 (E.D. Va. Mar. 9, 1999).   We dispense with oral argu-

ment because the facts and legal contentions are adequately pre-

sented in the materials before the court and argument would not aid

the decisional process.




                                                          AFFIRMED




                                2